In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 07-3684
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

MARK A. MCINTYRE,
                                         Defendant-Appellant.
                       ____________
              Appeal from the United States District
             Court for the Southern District of Illinois.
      No. 3:06CR30095-002-GPM—G. Patrick Murphy, Judge.
                       ____________
       ARGUED JUNE 11, 2008—DECIDED JUNE 27, 2008
                       ____________


 Before MANION, ROVNER, and TINDER, Circuit Judges.
  PER CURIAM. After robbing six banks in four states
over a one month period with his girlfriend, Mark A.
McIntyre pleaded guilty to one count of bank robbery. See
18 U.S.C. § 2113(a). The district court, consulting the
presentence investigation report and both parties’ objec-
tions and motions, calculated a guidelines imprisonment
range of 37 to 46 months. The government then argued
for an above-guidelines sentence, and the court sen-
tenced McIntyre to 144 months’ imprisonment—nearly
100 months above the guidelines range. McIntyre ap-
peals his sentence. Because the sentence is reasonable,
we AFFIRM.
2                                              No. 07-3684


  McIntyre, along with his girlfriend Brook Beaulieu, was
indicted on July 20, 2006, with one count of bank robbery.
18 U.S.C. § 2113(a). Beaulieu pleaded guilty on May 21,
2007, was sentenced to 41 months’ imprisonment, and
cooperated with the government’s prosecution of McIntyre.
  Before pleading guilty, McIntyre asked for the probation
office to prepare his presentence investigation report,
which listed his total offense level at 22 and his criminal
history category at II, resulting in a recommended guide-
lines imprisonment range of 46 to 57 months. The proba-
tion officer awarded three criminal history points for a
1989 conviction in which McIntyre broke into a rectory, tied
up a priest, and stole between $50 and $90 from his wallet.
However, McIntyre received no criminal history points for
numerous crimes committed prior to 1989, including an
armed burglary with the intent to rob a person over 65
years of age. And the officer explained that, after pleading
guilty, Beaulieu admitted to authorities that she and
McIntyre were involved in six other bank robberies
throughout the country in the month prior to the June 20
robbery.1 The officer also noted that McIntyre had threat-
ened the life of Beaulieu’s public defender because she
refused to advise him on his case.
  McIntyre objected to the presentence investigation report,
stating that he deserved a reduction of three points for
acceptance of responsibility, despite not yet having pleaded
guilty. Two weeks later, McIntyre pleaded guilty without
a plea agreement. The government then filed its own


1
  At the time of sentencing, McIntyre had several counts of
bank robbery charges pending in Massachusetts and Connecti-
cut stemming from this month-long spree.
No. 07-3684                                                 3

objection to the report, arguing that the probation officer
should have recommended increasing McIntyre’s offense
level for obstructing justice based on his threat toward
Beaulieu’s public defender and a letter he sent Beaulieu,
which threatened, “Just don’t cop out to anything and stop
telling on me!” And, the government continued, McIntyre
did not deserve acceptance points if he is found to have
obstructed justice. The government also moved for an
“upward departure,” claiming that the presentence report
under-represented the seriousness of McIntyre’s criminal
history. In particular, the government noted that McIntyre
would have qualified as a career offender if he had not
received a “forthwith” sentence on his 1989 conviction,
which discharged him from a previous conviction.2 Fur-
ther, the government argued that the report failed to
recognize the likelihood of recidivism.
  At sentencing the government offered testimony from
Ron Lott as evidence of McIntyre’s threat against
Beaulieu’s public defender. Lott testified that, after
calling and angrily confronting Beaulieu’s attorney,
McIntyre told him that he was going to “have some of his
guys come down here and take care of her. Meaning kill
her.” Shortly thereafter, the district court denied the
government’s request for a two-level increase for ob-
structing justice because the letter and verbal threat were


2
  McIntyre received a “forthwith” sentence as part of his 1989
conviction for armed robbery while masked, which discharged
him from his 1983 conviction for armed burglary. As a result,
the 12-year sentence he received in 1983 was discharged just
three months prior to the 15-year limit on criminal history
computation, thereby allowing him to avoid qualification as a
career offender.
4                                              No. 07-3684


somehow “ambiguous.” And it granted McIntyre a two-
level reduction in his base offense level for acceptance of
responsibility. Based on a total offense level of 20 and a
criminal history category of II, the district court then
calculated a guidelines imprisonment range of 37 to 46
months.
   The district court next addressed the government’s
motion for an above-guidelines sentence. The government
argued that McIntyre’s criminal history category of II
“clearly underrepresented” his criminal history because
it did not include nearly a dozen crimes he committed prior
to 1991. Further, the government asserted that McIntyre
was “really a career offender” based upon his lengthy
criminal history and the fact that, but for a quirk
in Massachusetts law, he would in fact have qualified as
a career offender. McIntyre, in response, argued for a
within-guidelines sentence because of the 41-month
sentence that Beaulieu received. He also claimed that
he spent the twelve years between 1994 and 2006 as a
“productive citizen” with several jobs and no criminal
history.
  After hearing from both sides, the district court sen-
tenced McIntyre to an above-guidelines sentence of 144
months’ imprisonment and three years’ supervised release.
The court credited the government’s argument that “but for
a peculiarity in Massachusetts law regarding a so-
called forthwith resolution of the case, the defendant
would be a career offender and would be looking at a
guideline sentence which is in excess of the statutory
max” of 20 years. Further, the court reasoned that McIntyre
had a “history of violent and abusive conduct” and agreed
with the government that his criminal history was
No. 07-3684                                                5

underrepresented. The court also took into account the
need to protect the public from further crimes McIntyre
might commit and the threats he made against the
public defender’s life. McIntyre now appeals his sentence.
   On appeal McIntyre first argues that the district court’s
144-month sentence was unreasonable because it failed to
apply the rules governing upward departures as set out
in U.S.S.G. § 4A1.3. Since the Supreme Court decided
United States v. Booker, 543 U.S. 220 (2005), however, we
do not require a district court to follow § 4A1.3 when
imposing an above-guidelines sentence. See United States
v. Valle, 458 F.3d 652, 657-58 (7th Cir. 2006); United States
v. Castro-Juarez, 425 F.3d 430, 434-36 (7th Cir. 2005).
Indeed, we will uphold an above-guidelines sentence so
long as the district court offered an adequate statement of
its reasons, consistent with 18 U.S.C. § 3553(a), for impos-
ing such a sentence. Castro-Juarez, 425 F.3d at 436; United
States v. Jordan, 435 F.3d 693, 698 (7th Cir. 2006). The dis-
trict court, though, need not “canvass[ ] the statutory
factors” for an above-guidelines sentence to be reasonable.
Valle, 458 F.3d at 656 (internal quotation marks and cita-
tion omitted). Ultimately, we review the sentence for
reasonableness. See Gall v. United States, 128 S. Ct. 586,
597 (2007).
  McIntyre also contends that his sentence is unreason-
able because the court did not provide sufficient reasons
for its non-guidelines sentence. But after correctly cal-
culating the guidelines range, the district court explicitly
referred to § 3553(a) in explaining McIntyre’s 144-month
sentence, which was barely half of the 20-year statutory
maximum McIntyre faced. The court first considered
McIntyre’s lengthy history of violent crime and abusive
conduct, such as his armed robbery of an elderly man
6                                            No. 07-3684


in 1983 and his masked armed robbery of a priest in 1989.
It then noted the psychological harm McIntyre caused by
robbing banks. The judge also discussed the threats made
against Beaulieu’s attorney, the letter McIntyre sent to
Beaulieu herself, and studies showing recidivism rates
declining as men grow older. Finally, the court took into
account the need to protect the public and to deter
McIntyre himself from committing further crimes. All of
these considerations relate to the factors laid out in
18 U.S.C. § 3553(a). Cf. Valle, 458 F.3d at 658-59 (up-
holding 163-month sentence as reasonable where guide-
lines range was 63 to 78 months); Jordan, 435 F.3d 696-98
(upholding 240-month sentence as reasonable where
guidelines range was 110 to 137 months). Moreover, had
it not been for a quirk in Massachusetts law, McIntyre
would have been sentenced as a career offender. The
court’s above-guidelines sentence was therefore reason-
able because it was adequately explained and con-
sistent with the § 3553(a) factors.
    Accordingly, we AFFIRM McIntyre’s sentence.




                    USCA-02-C-0072—6-27-08